         Case 1:21-mj-00068-ZMF Document 1-1 Filed 01/15/21 Page 1 of 7




                                   STATEMENT OF FACTS

        On January 6, 2021, your affiant, Michael Attard was on duty and performing my official
duties as a Special Agent for the FBI. Specifically, I am assigned to a Counter-terrorism squad
tasked with investigating criminal activity in and around the Capitol grounds. As a Special Agent,
I am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of violations of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
         Case 1:21-mj-00068-ZMF Document 1-1 Filed 01/15/21 Page 2 of 7




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        On January 6, 2021, Witness 1, a former classmate and social media friend of Samuel
Camargo, provided a tip to the FBI that Camargo posted pictures and content on Camargo’s
Instagram account user ID “Skilils” as well as Camargo’s Facebook account,
Facebook.com/sam.camargo.7, showing Camargo’s participation at different parts of the rally and
Capitol riot on January 6, 2021. Witness 1 provided the following screengrab from social media
showing a metal piece of an unknown structure from the US Capitol Building or grounds with the
admission that he “got some memorabilia, did it myself.” Your affiant also reviewed the same
photograph publicly available on the “Skilils” account that same date:




        On January 7, 2021, Witness 1 advised your affiant that a mutual former classmate of
Camargo and Witness 1 was able to capture the Instagram “Story” video Camargo posted on
Instagram before it was deleted. This mutual friend, referred to as Witness 2, emailed the video to
your affiant. The video is believed to be taken by Camargo, as it was posted as a “story” on the
“Skilils” account, and it depicts Camargo at various rallies throughout the day in Washington DC.
The video that was provided to your affiant does not have sound. One video clip of the “Story”
shows him at the bottom level of the west side steps to the U.S. Capitol, within a large crowd that
is waiving multiple banners. The video shows the crowd amassed in the area of the planned
Inauguration, with some of the participants on scaffolding that had been set up for the Inauguration.
This area is within the U.S. Capitol Grounds. The last video clip of the “Story” shows what your
affiant believes to be Camargo at one of the doorways to the U.S. Capitol Building, using his
mobile phone to video tape his struggle with the U.S. Capitol Police over opening a door to the
U.S. Capitol Building. The presence of the crowd, the distinctive door, and presence of US Capitol
police – as well as this video clip being posted after the prior video clip clearly taken on the Capitol
grounds – support that this video shows Camargo actively struggling to gain entrance to the US
         Case 1:21-mj-00068-ZMF Document 1-1 Filed 01/15/21 Page 3 of 7




Capitol Building. Also in the video, you see what appears to be Camargo’s left hand on the door
as he is filming with his right hand. Below is a screengrab your affiant captured from that video:




        On January 7, 2021, your affiant reviewed the “Skilils” Instagram account that Witness 1
and Witness 2 identified as Camargo’s account. Your affiant determined that the photograph of
the individual holding the metal object had been deleted. From this review it appears that many
of the other videos and photos from the rally had been removed. The “Story” video, referenced
above, was also no longer available; however those types of postings do automatically delete after
a certain period of time. In review of other publicly available photos on the “Skilils” account your
affiant found a photograph taken of the user of the account and another female, shown below:
         Case 1:21-mj-00068-ZMF Document 1-1 Filed 01/15/21 Page 4 of 7




       Also on January 7, 2021, your affiant captured the following post on Camargo’s Facebook
account, posted the prior day:




         Based on the above post, your affiant telephonically contacted Camargo at a phone number
provided by Witness 1. In the interview, Camargo admitted that he attended the protests in
Washington, D.C. on January 6, 2021, and has since returned to Broward County, Florida. Shortly
after the interview began, Camargo became uncooperative, questioning your affiant’s loyalty to
the constitution, and advised the interviewing agent he had no information to provide. A few hours
after this conversation, your affiant observed the following post on Camargo’s Facebook account
referencing your affiant’s interview of Camargo.
         Case 1:21-mj-00068-ZMF Document 1-1 Filed 01/15/21 Page 5 of 7




        On January 8, 2021, based on open source searches your affiant found a Samuel Pinho
Camargo, his date of birth, and social security number. Your affiant also found an address that is
located in Broward County, Florida. With this information, your affiant obtained Florida
Department of Motor Vehicle records for the same person, with the same date of birth and social
security number with the driver’s license photo below.
         Case 1:21-mj-00068-ZMF Document 1-1 Filed 01/15/21 Page 6 of 7




       Also, your affiant obtained a police report involving the same Samuel Camargo from
Hollywood Police Department in Florida dated January 3, 2020. In the report Samuel Camargo’s
address, and the location where the report is taken, is within Broward County, FL.

        Finally, on January 14, 2021, your affiant again contacted with Witness 1 and provided
them with the driver’s license photo above, asking if they knew the person pictured therein.
Witness 1 further stated that they knew the person in the photo to be Sam Camargo, whom they
first met in 2016 and last saw him in 2017. The witness knew Camargo to be from the West Palm
Beach area of Florida, but was living in Ft. Myers, Florida at that time. Witness 1 also provided a
photo they described as being from Camargo’s Facebook page that showed his hand grabbing the
door of the U.S. Capitol Building, consistent with the screenshot of the video provided above.
Witness 1 also again provided the same photo from the “Skilils” Instagram account stating it shows
Camargo with the item he called “memorabilia.”

        Based on the foregoing, your affiant submits there is probable cause to believe that based
on his struggle with the U.S. Capitol Police over opening a door to the U.S. Capitol Building.,
Samuel Camargo violated 18 U.S.C. 231(a)(3), which makes it unlawful to commit or attempt to
commit any act to obstruct, impede, or interfere with any fireman or law enforcement officer
lawfully engaged in the lawful performance of his official duties incident to and during the
commission of a civil disorder which in any way or degree obstructs, delays, or adversely affects
commerce or the movement of any article or commodity in commerce or the conduct or
performance of any federally protected function. For purposes of Section 231 of Title 18, a
federally protected function means any function, operation, or action carried out, under the laws
of the United States, by any department, agency, or instrumentality of the United States or by an
officer or employee thereof. This includes the Joint Session of Congress where the Senate and
House count Electoral College votes.

         Your affiant submits that there is probable cause to believe that Samuel Camargo violated
18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter or remain in any
restricted building or grounds without lawful authority to do; and (2) knowingly, and with intent
to impede or disrupt the orderly conduct of Government business or official functions, engage in
disorderly or disruptive conduct in, or within such proximity to, any restricted building or grounds
when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of Government
business or official functions; (4) knowingly engages in any act of physical violence against any
person or property in any restricted building or grounds; or attempts or conspires to do so. For
purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or
otherwise restricted area of a building or grounds where the President or other person protected by
the Secret Service, including the Vice President, is or will be temporarily visiting; or any building
or grounds so restricted in conjunction with an event designated as a special event of national
significance.

        Your affiant submits there is also probable cause to believe that Samuel Camargo violated
40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter
loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place
in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the
orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in
         Case 1:21-mj-00068-ZMF Document 1-1 Filed 01/15/21 Page 7 of 7




that building of a hearing before, or any deliberations of, a committee of Congress or either House
of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                                     _________________________________
                                                     Michael Attard – Special Agent
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 15th day of January 2021.
                                                                           2021.01.15
                                                                           14:19:53 -05'00'
                                                     ___________________________________
                                                     ZIA M. FARUQUI
                                                     U.S. MAGISTRATE JUDGE
